DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
It is suggested to insert “a” between “obtain” and “glycolide” in claim 1, line 5.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “an alkyl group or an aryl group having from 2 to 20 carbons”. However, it is unclear whether the limitation “having from 2 to 20 carbons” further limits “an alkyl group” and “an aryl group”, only further limits ”an aryl group” and does not further limit “an alkyl group”, etc. The Examiner interprets “having from 2 to 20 carbons“ to be further limiting only “an aryl group”. This interpretation is speculative. Clarification is requested.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al. (JP 4171083 B2; hereinafter Kawakami) in view of Baba et al. (CN 1668571 A; hereinafter Baba).
	The Examiner has provided machine translations of JP 4171083 B2 and CN 1668571 A. The citations of the prior art in this rejection refer to the machine translation.
	
Regarding claim 1, Kawakami teaches a method for producing an α-hydroxycarboxylic acid dimer cyclic ester, such as glycolide (Kawakami, [0001]-[0002]; [0011]) (i.e., glycolide production method) comprising, 
heating to depolymerize an α-hydroxycarboxylic acid oligomer and distilling the produced dimer cyclic ester (Kawakami, [0023]);
wherein glycolic acid was charged and the condensation reaction (i.e., dehydrating polycondensation) was carried out to prepare glycolic acid oligomers (Kawakami, [0032], [Synthesis Example 1]);
wherein the glycolic acid oligomer prepared in Synthesis Example 1 was heated and a dimer cyclic ester (i.e., glycolide) was produced (Kawakami, [0036]-[0043], [Example 1]-[Example 8]).

While does not Kawakami does not explicitly disclose wherein the glycolic acid is an aqueous glycolic acid solution, as presently claimed, it would have been obvious to one of ordinary skill in the art that the glycolic acid is in the form of an aqueous solution, as generally commercially available technical grade glycolic acid is 70% aqueous solution as evidenced by Baba (Baba, page 3), and thereby arrive at the claimed invention.

Regarding claim 1, Kawakami does not explicitly disclose adding metal titanium, wherein the metal titanium is a titanium powder, as presently claimed.
With respect to the difference, Baba teaches a method for producing glycolide  by the α-hydroxy carboxylic acid polycondensation for producing polyglycolic acid and polyglycolic acid by the depolymerization method for producing glycolide, wherein the polyglycolic acid further comprises glycolic acid oligomer (Baba, page 18, paragraphs 3-6),
wherein in the polycondensation of glycolic acid, catalyst can be used, wherein examples include metals such as titanium powder (Baba, page 19, last paragraph).
As Baba expressly teaches, if desired, catalyst can be used and can increase the reaction rate (Baba, page 19, last paragraph). 
Baba is analogous art, as Baba is drawn to a method for producing glycolide (Baba, page 23, paragraph 3; page 18, paragraph 3).
In light of the motivation of using a catalyst taught in Baba, it therefore would have been obvious to one of ordinary skill in the art to add the titanium powder of Baba in the glycolic acid of Kawakami, in order to increase the reaction rate of the condensation reaction, and thereby arrive at the claimed invention.

Regarding claim 2, Baba further teaches wherein glycolic acid or the hydroxyl acetic ester is used as an example of α-hydroxyl carboxylic acid or its ester for producing polyglycolic acid (Baba, page 18, paragraph 8), and 
wherein there is no special limitation for the use amount of the catalyst, but the amount is generally relative to using hydroxyl acetate (i.e., α-hydroxyl carboxylic acid or its ester) is about 0.0001 to 10% (i.e., 0.000001 to .1 parts catalyst per part hydroxyl acetate, which is equivalent to 1 ppm to 100,000 ppm), preferably 0.001 wt% to 2 wt% (i.e., the amount of catalyst is based on weight percent).
As Baba expressly teaches, the catalyst can be used to increase the reaction rate and when the amount of catalyst is in such a range, it can more reliably shorten polymerization time. 
	In light of the motivation of using the amount of catalyst taught in Baba, it therefore would have been obvious to one of ordinary skill in the art to incorporate titanium powder in the amount of 0.0001 to 10% of Baba relative to the amount of the glycolic acid of in the process of Kawakami, in order to increase the reaction rate and more reliably shorten polymerization time, and thereby arrive at the claimed invention.

Regarding claim 5, Kawakami further teaches wherein glycolic acid was charged and heated at 170oC to 200oC, and the condensation reaction (i.e., dehydrating polycondensation) was carried out while distilling and heated at 200oC to prepare glycolic acid oligomers (Kawakami, [0032], [Synthesis Example 1]). 

Regarding claim 6, Kawakami further teaches wherein the solvent used in the depolymerization of the α-hydroxycarboxylic acid oligomer (i.e., glycolic acid oligomer) is a high boiling point organic solvent (Kawakami, [0012]; [0023]; [0036]-[0043]). 

Regarding claim 7, Kawakami further teaches wherein examples of such high-boiling polar organic solvents include aromatic carboxylic acid alkoxyalkyl esters (i.e., aromatic carboxylic acid esters), aliphatic carboxylic acid alkoxyalkyl esters (i.e., aliphatic carboxylic acid esters),  dialkylene glycol dibenzoates and polyethylene glycol ethers (Kawakami, [0014]).
While Kawakami teaches polyethylene glycol ethers as a solvent, Kawakami does not teach a specific polyethylene glycol diethyl ether represented by Formula (1), as presently claimed.
With respect to the difference, Baba teaches wherein some or all of polyglycolic acid dissolved in an organic solvent and carrying out depolymerization and generation of the glycolide, preferably using a polar organic solvent, particularly preferably a boiling point of the polar organic solvent is from about 200 degrees centigrade to 400 degrees centigrade (i.e., high-boiling polar organic solvent) (Baba, page 23, paragraphs 7-8),
wherein examples of such an organic solvent is aromatic dicarboxylic acid diesters (i.e., aromatic carboxylic acid esters), aliphatic dicarboxylic acid diesters (i.e., aliphatic carboxylic acid esters), and particularly preferably polyalkylene glycol diether, preferably polyethylene glycol dialkyl ethers such as triethylene glycol diethyl ether (i.e., R is ethylene, which is a linear alkylene having 2 carbons; X and Y are ethyl groups, which is an alkyl group; p is 3) and tetraethylene glycol diethyl ether (i.e., R is ethylene, which is a linear alkylene having 2 carbons; X and Y are ethyl groups, which is an alkyl group; p is 4) (Baba, page 23, paragraph 8).
It therefore would have been obvious to one of ordinary skill in the art to use triethylene glycol diethyl ether or tetraethylene glycol diethyl ether of Baba as the high-boiling organic solvent in Kawakami, as triethylene glycol diethyl ether or tetraethylene glycol diethyl ether is a preferred organic solvent used to carry out depolymerization, and thereby arrive claimed invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kawakami in view of Baba, as applied to claim 1, further in view of American Elements: Titanium Powder (hereinafter American Elements), in view of evidence by Heath: Why is a catalyst more effective in powder form (hereinafter Heath).
Regarding claim 4, Baba does not explicitly disclose wherein an average particle size of the titanium powder is equal to or less than 100 µm, as presently claimed.
With respect to the difference, American Elements teaches high purity Titanium Powder and wherein the standard powder particle sizes average in the range of -325 mesh (i.e., 44 micron), 10-50 micron, and submicron (< 1 micron) (American Elements, ‘About Titanium Powder).
As American Elements expressly teaches, powders are useful in any application where high surface areas are desired (American Elements, ‘About Titanium Powder), which greater surface area of catalysts results in a faster rate as evidenced by Heath (i.e., more surface area available for the polycondensation reaction would increase the reaction rate and reduce polymerization times).
American Elements is analogous art, as American Elements is drawn to using Titanium Powder in any application where high surface areas are desired (American Elements, ‘About Titanium Powder).
In light of the motivation of using Titanium Powders with high surface areas taught in American Elements, it therefore would have been obvious to one of ordinary skill in the art to incorporate the particle size of the high purity Titanium Powder of American Elements in the titanium powder of Kawakami in view of Baba, in order to have a high surface area to available to increase the polycondensation reaction rate and reduce polymerization times, and thereby arrive at the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nonokawa et al. (JP 2015145345 A, as provided in IDS filed 09/14/2020) teaches a method for producing a cyclic dimeric ester by depolymerizing an α-hydroxycarboxylic acid oligomer obtained by direct dehydration condensation of an α-hydroxycarboxylic acid (Nonokawa, abstract), wherein glycolide can be produced (Nonokawa, page 3, ‘A-hydroxycarboxylic acid’), wherein the cyclic dimer ester of α-hydroxycarboxylic acid is produced by supplying α-hydroxycarboxylic acid oligomer in the presence of a depolymerization catalyst at 160 oC to 230 oC (Nonokawa, page 4, ‘Method for producing cyclic dimer ester’), wherein the depolymerization catalyst is a metal catalyst selected from titanium (Nonokawa, page 4, ‘Depolymerization catalyst’).
	The Examiner has provided a machine translation of JP 2015145345 A. The citations of the prior art above refer to the machine translation.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITU SHIRALI whose telephone number is (571)272-2241. The examiner can normally be reached Monday - Friday: 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (572)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S.S./Examiner, Art Unit 1732                                                                                                                                                                                                        /STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        6/2/22